          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 1 of 23



                        UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

 CAMERON L. ATKINSON,                       Case No. 3:19-CV-01785-VLB
                          Plaintiff,

          v.

 FACEBOOK, INC., MARK
 ZUCKERBERG,
                                            JANUARY 21, 2020
                          Defendants.



 DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS




1368543
        Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 2 of 23




I.    INTRODUCTION
      Plaintiff Cameron L. Atkinson, a third-year law student at Quinnipiac

University, is suing Facebook, Inc. and its founder and CEO Mark Zuckerberg for

“a sum significantly in excess” of $5 billion. The alleged wrong-doing to

command such a staggering figure? Facebook’s decision to remove Mr.

Atkinson’s posts that mentioned the purported name of the anonymous

whistleblower whose complaint to the Intelligence Community Inspector General

triggered the on-going Congressional impeachment proceedings.

      The federal Inspector General Act, 5 U.S.C. App. 3, § 7(b) protects the

whistleblower’s identity from disclosure, and Facebook is not alone in its

decision to redact his or her name. Most major media outlets—including The

Wall Street Journal, The New York Times, and The Washington Post, among

others—as well as online platforms including YouTube—do not publish the name.

Nevertheless, Mr. Atkinson asserts that Facebook’s editorial decision gives rise

to a bevy of claims—violations of the First Amendment, the Connecticut Unfair

Trade Practices Act, the implied warranty of good faith and fair dealing, the

Communications Decency Act (“CDA”) (a statute that, notably, has no private

right of action), and even a claim for fraud.

      Mr. Atkinson’s complaint falters for a host of reasons and the Court should

dismiss it with prejudice.

             The Court should dismiss Mr. Atkinson’s First Amendment claim
              because Facebook is not a state actor and, in any event, the First
              Amendment itself protects Facebook from Mr. Atkinson’s claims.

             A federal statute—the Communications Decency Act (47 U.S.C. §
              230(c)(1))—“bars ‘lawsuits seeking to hold a[n Internet] service
              provider liable for its exercise of a publisher’s traditional editorial
              functions—such as deciding whether to publish, withdraw, postpone
              or alter content.’” FTC v. LeadClick Media, LLC, 838 F.3d 158, 174
              (2d Cir. 2016) (quoting Jones v. Dirty World Entm’t Recordings LLC,
              755 F.3d 396, 407 (6th Cir. 2014)).


                                          2
           Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 3 of 23



                  Beyond these federal immunities, Mr. Atkinson’s claims fail as a
                   matter of law. His fraud cause of action fails because it does not
                   allege a false statement as Connecticut law requires and because it
                   does not meet Fed. R. Civ. P. 9(b)’s rigorous pleading standard. His
                   remaining state law claims constitute boilerplate recitals of the
                   elements of his causes of action that fail to meet Fed. R. Civ. P. 8’s
                   basic pleading requirements.

                  The Court must dismiss the claims against Mark Zuckerberg because
                   Mr. Atkinson provides insufficient allegations demonstrating why the
                   Court should hold Mr. Zuckerberg personally liable simply because
                   he is a Facebook officer.

          If the Court does not dismiss the action, it should transfer this case to the

Northern District of California pursuant to 28 U.S.C. § 1404(a) because Mr.

Atkinson agreed to a binding forum selection clause governing all disputes

between the parties.

II.       BACKGROUND

          A.       Allegations in the Complaint

          Mr. Atkinson is a third-year law student at Quinnipiac University School of

Law in North Haven, Connecticut. See Dkt. No. 1 at 2, ¶ 3. Mr. Atkinson

“regularly posts on Facebook about political and legal developments[.]” Id. at 6,

¶ 20. When he “learned from friends that Facebook was censoring conservatives’

posts that mentioned the name” of the alleged whistleblower, he “decided to test

the scope of Facebook’s censorship himself.” Id. at 6, ¶ 22. On November 11,

2019, Mr. Atkinson posted a series of statements surrounding the on-going

Congressional investigation into the President’s contacts with the Ukrainian

government. Id. at 6, ¶ 23. Specifically, Mr. Atkinson made three statements

regarding his opinion of the confidential whistleblower at the center of the

investigation; one statement was positive, one negative, and one expressed

conflicting emotions. Id. at 5-6, ¶¶ 23-27. Each statement included the purported




                                               3
1368543
           Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 4 of 23




name of the whistleblower. Id. Facebook removed all three posts. Id. at 6, ¶ 26;

28.

          Disturbed at Facebook’s “attempt to pander to and placate its critics,” id. at

6, ¶ 30, Mr. Atkinson retained counsel and filed a seventy-five-paragraph

complaint the next day. The complaint asserts five causes of action: (1) a

violation of the CDA; (2) a First Amendment violation; (3) fraud; (4) violations of

the CUTPA; and (5) breach of the implied warranty of good faith and dealing.

Each of these claims turns on Mr. Atkinson’s belief that Facebook improperly

deleted his posts because of their content. For the following reasons, each claim

fails.

          B.    Facebook’s Forum Selection Clause

          Mr. Atkinson registered for the Facebook platform on June 9, 2014. See

Declaration of Nicholas Wong in Support of Facebook, Inc.’s Motion (hereinafter

“Wong Dec.”), at ¶ 3. As part of Facebook’s user registration process in 2014,

any person who wished to join Facebook was required to acknowledge that they

had read and agreed to Facebook’s Terms of Use (“Terms”). Id. at ¶ 4. During

the registration process, Facebook made the Terms available via a hyperlink. Id.

at ¶ 5.

          Facebook’s Terms, also referred to as the “Statement of Rights and

Responsibilities,” included a mandatory forum selection clause providing that

parties must bring claims or disputes “arising out of or relat[ed] to . . . Facebook”

“exclusively” in the federal or state courts located in Santa Mateo County,

California. Id. at Ex. A, § 16.1.

          All user agreements in effect from June 9, 2014 through the present have

also required that dispute resolution take place in the federal or state courts in

California. See id. at Ex. A-D. Facebook has never had a user agreement that



                                             4
1368543
           Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 5 of 23




permitted dispute resolution to take place in Connecticut courts. Wong Dec. at

¶ 7.

III.      THE COURT SHOULD DISMISS THE COMPLAINT WITH PREJUDICE

          A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the

claims a plaintiff alleges in the complaint. Loginovskaya v. Batratchenko, 764

F.3d 266, 269-70 (2d Cir. 2014). A court may dismiss a complaint under Rule

12(b)(6) if the plaintiff fails to state a cognizable legal theory or has not alleged

sufficient facts to support a cognizable legal theory. Somers v. Apple, Inc., 729

F.3d 953, 959 (9th Cir. 2013); see also Scarangella v. Grp. Health, Inc., 731 F.3d

146, 153 (2d Cir. 2013) (noting that dismissal for failure to state a “legally

cognizable claim” is “analogous” to a 12(b)(6) dismissal). “To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Elias v. Rolling Stone LLC,

872 F.3d 97, 104 (2d Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

The Court may disregard “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements[.]” Iqbal, 556 U.S. at 678.

          A.    The First Amendment shields Facebook against Mr. Atkinson’s
                content-restriction-based claims.

                1.    Mr. Atkinson cannot use the First Amendment as a sword
                      against Facebook.

          In his second cause of action, Mr. Atkinson asserts that Facebook’s

restriction of his user-generated content violates the First Amendment. Dkt. No. 1

at 10-11, ¶¶ 44-52. Mr. Atkinson, however, cannot use the First Amendment as a

sword against Facebook because Facebook is not a state actor.

          As the United States Supreme Court affirmed this past June, “[t]he Free

Speech Clause of the First Amendment constrains governmental actors and

protects private actors.” Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct.


                                            5
1368543
           Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 6 of 23




1921, 1926 (2019); see also Hudgens v. NLRB, 424 U.S. 507, 513 (1976) (“It is, of

course, commonplace that the constitutional guarantee of free speech is a

guarantee only against abridgment by government, federal or state.”). The Court

explained in Halleck that a private entity can qualify as a state actor in a only a

“few limited circumstances—including, for example, (i) when the private entity

performs a traditional, exclusive public function, (ii) when the government

compels the private entity to take a particular action, or (iii) when the government

acts jointly with the private entity.” Halleck at 1928 (internal citations omitted).

The Complaint fails to engage with the framework articulated by the Supreme

Court and instead asserts that Facebook should be treated as a state actor for

entirely different reasons.

          First, citing the Supreme Court’s decision in Packingham v. North Carolina,

137 S. Ct. 1730 (2017), Mr. Atkinson contends that the internet is a “public forum”

and that Facebook “occupies a dominant, quasi-monopolistic position” within it.

Packingham, however, addressed whether the state can restrict an individual’s

ability to access Facebook—not whether Facebook can restrict who or what

appears on its platform. Subsequent decisions have noted this distinction when

finding the First Amendment does not apply to social media platforms like

Facebook. See, e.g., Freedom Watch, Inc. v. Google, Inc., 368 F. Supp. 3d 30, 40-

41 (D.D.C. 2019); Prager Univ. v. Google LLC, 2018 WL 1471939, at *8 (N.D. Cal.

Mar. 26, 2018).

    Second, Mr. Atkinson asserts that Congress has made Facebook a trustee of

the internet due to the protections it afforded internet platforms under § 230 of

the CDA. In Mr. Atkinson’s view, this apparently transformed Facebook into a

state actor under Burton v. Wilmington Parking Authority, 365 U.S. 715 (1961). No

court has ever adopted this novel construction of the statute, and it finds no




                                           6
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 7 of 23




support in the text of the CDA. Moreover, Burton analyzed the Fourteenth

Amendment (not the First Amendment) and is readily distinguishable on its facts.

Burton involved a restaurant, leasing space in a publicly owned parking garage,

that discriminated based on race. Id. at 717-18. The Supreme Court ruled that, in

the specific facts and circumstances of that case, the private restaurant was

subject to the Fourteenth Amendment as if it were the government itself. Id. Mr.

Atkinson has not plausibly alleged that the protections the CDA affords amount

to a governmental “lease” of the internet to companies like Facebook. See
generally Young v. Facebook, Inc., 2010 WL 4269304, at*3 (N.D. Cal. Oct. 25, 2010)

(distinguishing Facebook from the restaurant-lessee in Burton).

    Finally, Mr. Atkinson asserts that Facebook has a “symbiotic relationship”

with the government because it responds to subpoenas from law-enforcement

agencies but not from subpoenas from private attorneys. As an initial matter, this

is simply not true and Mr. Atkinson’s counsel has no Fed. R. Civ. P. 11 basis for

making such an assertion in a federal court pleading. But, more importantly, Mr.

Atkinson fails to explain why Facebook’s responsiveness to subpoenas renders

his complaint viable. The fact that Facebook responds to duly authorized

subpoenas—whether they come from the government or a private party—does

not transform Facebook into a state actor. Indeed, if anything, it proves the

opposite. The fact the government must resort to compulsory process to secure

documents from Facebook only underscores the fact Facebook is not simply an

arm of the government. Unsurprisingly, numerous courts have held that

Facebook is not a state actor under the First Amendment and that it cannot be

held liable for restricting another’s speech.1


1
  See Fed. Agency of News LLC v. Facebook, Inc., 395 F. Supp. 3d 1295,
1309-1314 (N.D. Cal. 2019); Fehrenback v. Zeldin, 2018 WL 4242452, at *3 (E.D.N.Y.
Aug. 6, 2018); Nyabwa v. Facebook, 2018 WL 585467, at *1 (S.D. Tex. Jan. 26,


                                          7
1368543
           Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 8 of 23



                2.     Under the First Amendment, Mr. Atkinson cannot restrict the
                       editorial decisions of a private actor.

          In addition, Mr. Atkinson’s content-restriction claims are fatally flawed

because they would violate Facebook’s First Amendment rights under the U.S.

Constitution. The First Amendment protects “the decision of both what to say

and what not to say.” Riley v. Nat’l Fed’n of the Blind of N.C., Inc., 487 U.S. 781,

797 (1988). Mr. Atkinson cannot, consistent with the First Amendment, tell

Facebook “what it must print.” PruneYard Shopping Ctr. v. Robins, 447 U.S. 74,

88 (1980). This, however, is precisely what the Complaint purports to do.

          Mr. Atkinson is asking the Court to punish Facebook for removing certain

content from its platform or limiting what content users can post to its

platform. See, e.g., Dkt. No. 1 at 10, ¶ 50. But the First Amendment safeguards

Facebook’s “exercise of editorial control and judgment.” Hurley v. Irish-Am. Gay,

Lesbian & Bisexual Grp. of Boston, 515 U.S. 557, 575 (1995). Just as the law

cannot require a newspaper to publish op-ed columns, it cannot compel

Facebook to host content on its platform that it chooses to reject. See Miami

Herald Publ’g Co. v. Tornillo, 418 U.S. 241, 258 (1974).

          Courts have consistently held that these First Amendment protections

extend to Internet platforms, including Facebook. See, e.g., Reno v. Am. Civil

Libs. Union, 521 U.S. 844 (1997) (First Amendment protections extend to the

Internet); La’Tiejira v. Facebook, Inc., 272 F. Supp. 3d 981, 994 (S.D. Tex. 2017);

Zhang v. Baidu.com, Inc., 10 F. Supp. 3d 433 (S.D.N.Y. 2014); Langdon v. Google,

Inc., 474 F. Supp. 2d 622, 629–30 (D. Del. 2007) (concluding that the First

Amendment protects Google against attempts to force it to “place Plaintiff’s ads


2018); Shulman v. Facebook.com, 2017 WL 5129885, at *4 (D.N.J. Nov. 6, 2017);
Forbes v. Facebook, Inc., 2016 WL 676396, at *2 (E.D.N.Y. Feb. 18, 2016); Doe v.
Cuomo, 2013 WL 1213174, at *8 (N.D.N.Y. Feb. 25, 2013); Young, 2010 WL
4269304, at *2.


                                             8
1368543
           Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 9 of 23




for his websites in prominent places on [its] search engine results”). Because

the First Amendment squarely protects Facebook’s decisions to remove content

from its service, the Court must dismiss Mr. Atkinson’s content-restriction

claims.

          B.    The Communications Decency Act bars Mr. Atkinson’s state law
                claims.

          In addition to asserting a federal constitutional claim, Mr. Atkinson asserts

three state law claims for (1) common law fraud; (2) violation of the Connecticut

Unfair Trade Practices Act; and (3) breach of the implied warranty of good faith

and fair dealing. While not completely clear, it appears Mr. Atkinson also

attempts to assert an affirmative claim under the Communications Decency Act

(“CDA”). As Defendants explain below, the CDA bars all of the state law claims

and the CDA itself creates no affirmative cause of action for Mr. Atkinson to

assert.

                1.     The CDA bars Mr. Atkinson’s state law claims.

          Congress enacted the CDA in 1996 to foster the development of the

internet and to encourage free speech by shielding service providers from

lawsuits arising out of user generated content. Under the CDA, “[n]o provider or

user of an interactive computer service shall be treated as the publisher or

speaker of any information provided by another information content provider.”

47 U.S.C. § 230(c)(1). The CDA further provides, “[n]othing in this section shall be

construed to prevent any State from enforcing any State law that is consistent

with this section. No cause of action may be brought and no liability may be

imposed under any State or local law that is inconsistent with this section.” Id. §




                                             9
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 10 of 23



230(e)(3). The Second Circuit has held “that the text of Section 230(c)(1) should

be construed broadly in favor of immunity.” Force v. Facebook, Inc., 934 F.3d 53,

64 (2d Cir. 2019).

          Within the Second Circuit, CDA immunity applies when three conditions

are met:

          (1) [defendant] is a provider or user of an interactive computer
          service, as defined by § 230(f)(2); (2) the plaintiff’s claims treat the
          defendant as the publisher or speaker of information; and (3) that
          information is provided by an information content provider, other
          than the defendant interactive computer service.

Id. at 64 (internal quotation marks and citations omitted). All three conditions are

met here.

          First, Facebook is an interactive computer service as defined by the

statute. See, e.g., Herrick v. Grindr, LLC, 306 F. Supp. 3d 579, 588 (S.D.N.Y. 2018)

(“Courts . . . have had no trouble concluding that social networking sites like

Facebook.com . . . are ‘interactive computer services.’”) (citing Cohen v.

Facebook, Inc., 252 F. Supp. 3d 140, 156 (E.D.N.Y. 2017)); see also Dipp-Paz v.

Facebook, 2019 WL 3205842, at *3 (S.D.N.Y. July 12, 2019).

          Second, Mr. Atkinson’s state-law claims, which turn on Facebook’s

editorial decisions to remove certain posts from its platform, seek to treat

Facebook as a quintessential publisher. See LeadClick Media, 838 F.3d at 174–75

(“At its core, § 230 bars ‘lawsuits seeking to hold a service provider liable for its

exercise of a publisher’s traditional editorial functions—such as deciding whether

to publish, withdraw, postpone or alter content.’”) (quoting Jones v. Dirty World

Entm’t Recordings LLC, 755 F.3d 398, 407 (6th Cir. 2014)). Here, Mr. Atkinson’s




                                              10
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 11 of 23



various state-law theories of liability all rely on the same fundamental act:

Facebook’s decision to remove his posts from the platform. His fraud claim

alleges that Facebook “censors the speech of millions of Americans including the

Plaintiff, and decides to remove his posts[.]” Dkt. No. 1 at 12, ¶ 63(c). His CUTPA

claim, pleaded in a single sentence, appears to suggest that Facebook advertises

open communication but then removed Mr. Atkinson’s posts. See id. at 13, ¶ 66.

Mr. Atkinson’s good-faith claim suggests that Facebook has “chang[ed] the terms

and conditions of the contracts without notice to the plaintiffs [sic],” presumably

by removing his posts. Id. at 14, ¶ 70. The gravamen of each claim is that

Facebook made an editorial decision to remove his posts. As Defendants explain

above, the CDA precludes claims that seek to hold interactive computer services

liable for this kind of conduct.

          Finally, Mr. Atkinson’s own complaint makes clear that the information

(here, the deleted posts), came from Mr. Atkinson himself, not from Facebook.

See Dkt. No. 1 at 6. With all three requirements met, the CDA precludes each of

Mr. Atkinson’s claims and the Court should dismiss them with prejudice.

          The fact that Mr. Atkinson has asserted a bevy of claims under different

headings makes no difference. See, e.g., Jane Doe No. 1 v. Backpage.com, LLC,

817 F.3d 12, 19 (1st Cir. 2016) (“The ultimate question, though, does not depend

on the form of the asserted cause of action; rather, it depends on whether the

cause of action necessarily requires that the defendant be treated as the

publisher or speaker of content provided by another.”) (collecting cases). Courts

around the country routinely dismiss claims sounding in fraud, contract, and




                                           11
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 12 of 23



unfair competition that run afoul of the CDA.2

                2.     Mr. Atkinson’s affirmative claim under the CDA fails as a
                       matter of law.

          Mr. Atkinson also appears to assert an affirmative claim under the CDA.

See Dkt. No. 1 at 8-9, ¶¶ 36-43. He suggests that the Act somehow renders

Facebook a custodian of a constructive public trust, liable for editorial decisions

that breach the trust’s undefined and amorphous standards governing third-party

content. See id. This Court should reject Mr. Atkinson’s novel theory.

          First, nothing in the text of the CDA creates an affirmative cause of action.

Not surprisingly, Mr. Atkinson provides no statutory citation for any affirmative

cause of action either.

          Second, no court has ever held that the CDA creates a constructive public

trust, and this Court should not become the first to do so. Nothing in the text of §

230 describes or even suggests the existence of such a trust. The Act’s silence

on a matter of such sweeping significance demonstrates a lack of Congressional

intent to burden interactive computer services with the obligation of public

trusteeship. See, e.g., Middlesex Cty. Sewerage Auth. v. Nat’l Sea Clammers

Ass’n, 453 U.S. 1, 14-15 (1981) (“it is an elemental canon of statutory construction




2
  See, e.g., Lancaster v. Alphabet Inc., 2016 WL 3648608, at *4 (N.D. Cal. July 8,
2016) (fraud claims partially barred by CDA and implied covenant of good faith
claims wholly barred); Parts.com, LLC v. Yahoo! Inc., 996 F. Supp. 2d 933, 939
(S.D. Cal. 2013) (state unfair trade practice claim barred by CDA); Smith v. Trusted
Universal Standards in Elec. Transactions, Inc., 2011 WL 900096, at *6 (D.N.J. Mar.
15, 2011) (breach of contract claim barred by CDA); Holomaxx Tech. Corp. v.
Microsoft Corp., 2011 WL 3740813, at *2-3 (N.D. Cal. Aug. 23, 2011) (computer
fraud claim barred by CDA); e360Inisght, LLC v. Comcast Corp., 546 F. Supp. 2d
605, 609 (N.D. Ill. 2008) (unfair competition claim barred by CDA).


                                            12
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 13 of 23



that where a statute expressly provides a particular remedy or remedies, a court

must be chary of reading others into it.”) (quoting Transamerica Mortg. Adv., Inc.

(TAMA) v. Lewis, 444 U.S. 11, 19 (1979)). What is more, § 230 does include both

Congressional findings in subparagraph (a) and an official legislative policy

statement in subparagraph (b). Neither provision contemplates the kind of

constructive public trust Mr. Atkinson proposes. See 47 U.S.C. § 230(a)–(b).

Simply stated, Mr. Atkinson’s innovation finds no statutory or decisional support,

and the Court should reject it.

          C.    Mr. Atkinson’s state law claims fail as a matter of law.

          Even if the CDA did not bar Mr. Atkinson’s they would fail on their merits.

                1.    Fraud claim

          With respect to Mr. Atkinson’s fraud claim, careful reading of the Complaint

reveals no alleged false statement. Under Connecticut law, the essential

elements of fraud are (1) a false representation of fact; (2) known to be untrue by

the party making it; (3) made with the purpose of inducing another party to act;

and (4) the other party did act upon the false statement to its injury. See Capp

Indus., Inc. v. Schoenberg, 932 A.2d 453, 464 (Conn. App. 2007). Nowhere does

Mr. Atkinson assert that Facebook materially misled him with respect to anything.

The closest the complaint comes to asserting falsity is its allegation that

Facebook “holds [itself] out to the world as [a] promoter of free expression while

simultaneously engaging in selective censorship.” Dkt. No. 1 at 12, ¶ 63(a). But,

even assuming the truth of this allegation for present purposes, there is nothing

false about promoting free expression on one hand and making unremarkable

editorial decisions on the other. This defect alone is fatal to his claim.


                                            13
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 14 of 23



          Even if it were not, the sparse factual allegations in Mr. Atkinson’s fraud

count do not approach the rigorous pleading requirements of Fed. R. Civ. P. 9(b),

which require plaintiffs to allege “with particularity the circumstances

constituting fraud or mistake.” The Complaint does not adequately “specify the

statements [Mr. Atkinson] contends were fraudulent,” nor does it “state where

and when the statements were made” or sufficiently “explain why the statements

were fraudulent.” United States ex rel. Ladas v. Exelis, Inc., 824 F.3d 16, 25 (2d

Cir. 2016). His boilerplate allegations, couched in vague descriptions of

“censorship,” do not provide Facebook with “fair notice of [Mr. Atkinson’s]

claim.” Id.

                2.     CUTPA claim and Good Faith and Fair Dealing claims

          Mr. Atkinson’s CUTPA and good-faith claims are even less developed.

Each claim summarily incorporates the Complaint’s conclusory factual recitals

and then, without elaboration, states a violation without any further explanation.

These allegations are archetypal “legal conclusions” that cannot support Mr.

Atkinson’s causes of action. See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).

From the face of the Complaint, it is impossible to discern what about Facebook’s

embrace of free speech constitutes an unfair or deceptive trade practice, for

example. Likewise, the Complaint sheds little light on how Facebook has

allegedly “administered the contracts in an entirely self-serving manner[.]” Dkt.

No. 1 at 14, ¶ 70. Moreover, Mr. Atkinson does not explain how any purported

violation of the CUTPA caused him to suffer “an ascertainable loss,” which is a

“threshold barrier” for a CUTPA claim. Artie’s Auto Body, Inc. v. Hartford Fire



                                            14
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 15 of 23



Ins. Co., 287 Conn. 208, 217-18; 947 A.2d 320, 329-330 (Conn. 2008). This lack of

specificity violates Fed. R. Civ. P. 8, and the Court should dismiss Mr. Atkinson’s

claims on this basis as well.

          D.       The Court should dismiss Mr. Zuckerberg from the case because the
                   Complaint does not and cannot allege any basis for his personal
                   liability.

          Although Mr. Atkinson took the serious step of naming Mr. Mark

Zuckerberg as a defendant and seeks to hold him personally liable for the

decisions Facebook, Inc. has made, the Complaint contains no basis for this

charge. The Complaint’s allegations against Mr. Zuckerberg are perfunctory:

                  Paragraph 5 alleges Mr. Zuckerberg is the Chairman and CEO of
                   Facebook and owns a controlling interest in the company’s stock.

                  Paragraph 35 asserts that Mr. Zuckerberg made a decision to
                   “categorically censor the speech of . . . Mr. Atkinson.” This
                   allegation, which is not supported by any factual allegations, is
                   merely made upon “information and belief.” Mr. Atkinson does not
                   bother to allege why he believes this or what information supports
                   his claim.

In the rest of his Complaint, Mr. Atkinson lumps both defendants together.3 Mr.

Atkinson appears to have sued Mr. Zuckerberg solely because he is a Facebook

officer. A corporation, however, is distinct from its individual officers and

shareholders. See, e.g., McKay v. Longman, 332 Conn. 394, 442; 211 A.3d 20, 53

(Conn. 2019) (“Generally, a corporation is a distinct legal entity and the

stockholders are not personally liable for the acts and obligations of the


3
  Mr. Atkinson’s failure to differentiate between Facebook and Mr. Zuckerberg
constitutes “group pleading” tactics that violate Fed. R. Civ. P. 8(a)(2), which
requires a complaint to provide defendants with “fair notice” of what the “claim
[is] and the grounds upon which it rests.” “[I]t is well-established in this Circuit
that plaintiffs cannot simply lump defendants together for pleading purposes”
and that “Rule 8(a) is violated where a plaintiff, by engaging in group pleading,
fails to give each defendant fair notice of the claims against it.” Nesbeth v. N.Y.C.
Mgmt. LLC, 2019 WL 110953, at *3 (S.D.N.Y. Jan. 4, 2019).


                                             15
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 16 of 23




corporation[.]”) (quoting Comm’r of Envtl. Prot. v. State Five Indus. Park, Inc., 37

A.3d 724, 732 (Conn. 2012)). As the Complaint does not contain specific

allegations demonstrating that Mr. Zuckerberg should be subject to personal

liability for Facebook’s decisions, the Court should dismiss all claims against Mr.

Zuckerberg.

IV.       IF THE COURT DOES NOT DISMISS THIS CASE, IT SHOULD TRANSFER IT
          TO THE NORTHERN DISTRICT OF CALIFORNIA

          If the Court does not dismiss Mr. Atkinson’s Complaint, it should transfer

this lawsuit to the Northern District of California because Mr. Atkinson is

contractually bound to litigate his dispute in California.

          A.    Legal Standards

          28 U.S.C. § 1404(a) allows a district court to transfer a civil action to “any

district where venue is also proper (i.e., ‘where [the case] might have been

brought’) or to any other district to which the parties have agreed by contract or

stipulation.” Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571

U.S. 49, 59 (2013) (citation omitted). In Atlantic Marine, the United States

Supreme Court held that when a court considers a motion to transfer and the

parties’ contract contains a valid forum selection clause, that clause “[should be]

given controlling weight in all but the most exceptional cases.” Id. at 63

(emphasis added).

          The Court also instructed that the standard Section 1404(a) analysis, in

which courts “evaluate both the convenience of the parties and various public-

interest considerations,” does not apply to a motion to transfer based on a valid

forum selection clause. Id. at 62–63. When such a clause is in play, Mr.

Atkinson’s choice of forum “merits no weight,” and courts “should not consider

arguments about the parties’ private interests.” Id. at 63–64. Moreover, “public-




                                             16
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 17 of 23




interest factors” will rarely defeat a transfer motion, such that “[i]n all but the

most unusual cases,” “‘the interest of justice’ is served by holding parties to their

bargain” and transferring the case to the forum designated in the parties’ forum

selection clause. Id. at 64–66.

          This case is not one of those “most unusual cases.” Id. at 66. Instead, it

presents the standard situation in which transfer is appropriate. Facebook’s

forum selection clause is valid and mandatory, and Mr. Atkinson’s claim falls

within its scope. Thus, the Court should transfer it to the Northern District of

California.

          B.    Mr. Atkinson assented to Facebook’s terms.

          Mr. Atkinson agreed to be bound by Facebook’s terms, including the forum

selection clause. He admits that he and Facebook “entered into contracts,” and

he does not challenge the validity of that agreement anywhere in the complaint.

Dkt. No. 1 at 13, ¶ 68. To the contrary, Mr. Atkinson relies on the validity of his

contract with Facebook to support his claim for a breach of the implied warranty

of good faith and fair dealing. Id.

          Moreover, he, like all Facebook users, assented to the terms as a condition

for registering his Facebook accounts and using the Facebook service. Wong

Dec. ¶¶ 5-7. Courts that have considered this issue have routinely held that

Facebook’s users, like Mr. Atkinson, are bound by its terms of service. See, e.g.,

Thomas v. Facebook, Inc., 2018 WL 3915585, at *4 (E.D. Cal. Aug. 15, 2018)

(enforcing Facebook’s user agreement and transferring case); In re Facebook

Biometric Privacy Litig., 185 F. Supp. 3d 1155, 1163–67 (N.D. Cal. 2016)

(Facebook’s user registration process provides sufficient notice to create an

enforceable contract); Fteja v. Facebook, Inc., 841 F. Supp. 2d 829, 838–41

(S.D.N.Y. 2012) (Facebook’s user registration process formed an enforceable



                                           17
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 18 of 23




contract with user); Facebook, Inc. v. Power Ventures, Inc., 2010 WL 3291750, at

*7 n.20 (N.D. Cal. July 20, 2010) (defendant agreed to terms of service by

accessing or using Facebook).

          C.    Facebook’s forum selection clause covers all of Mr. Atkinson’s
                claims.

          Facebook’s forum selection clause is broad. It applies to all “claims or

disputes “arising out of or relat[ed] to . . . Facebook[.]” Wong Dec. at Ex. A,

§ 16.1. Here, as the Complaint sets forth, Mr. Atkinson seeks to hold Facebook

liable for removing posts in violation of Facebook’s Community Standards, which

are part of the Terms of Use. Accordingly, his claims “arise out of or relate to”

the Terms of Use and the mandatory forum selection clause requires their

transfer to California.

          D.    Facebook’s forum selection clause is valid and enforceable.

          Federal courts have routinely held that Facebook’s forum selection clause

is valid. See Franklin v. Facebook, Inc., 2015 WL 7755670, at *2 (N.D. Ga. Nov. 24,

2015) (“The Court cannot identify a single instance where any federal court has

struck down Defendant’s [terms of service] as an impermissible contract of

adhesion induced by fraud or overreaching or held the forum selection clause

now at issue to be otherwise unenforceable due to public policy

considerations.”).

          In determining whether Facebook’s forum selection clause is valid and

enforceable, the Facebook terms of service specify the application of California

law. See Wong Dec. at Ex. A, § 16.1. This Court, however, need not decide

whether California law or Connecticut law applies. Under either state’s laws,

Facebook’s forum selection clause is valid and enforceable.




                                           18
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 19 of 23




          California law strongly favors enforcing forum selection clauses. “[F]orum

selection clauses are given effect in [California] absent a showing that

enforcement would be unfair or unreasonable.” Furda v. Super. Ct., 161 Cal. App.

3d 418, 425 (Cal. Ct. App. 1984). Indeed, “the existence of a contractual forum

selection clause requires a court to decline jurisdiction . . . absent [such] a

showing.” Id. at 424-425 (citations omitted) (emphasis added).

          Connecticut law, too, favors enforcement of forum selection clauses. A

forum selection clause is prima facie valid and a party contesting it bears the

burden of demonstrating that it should not be enforced. See U.S. Tr. Co. v.

Bohart, 197 Conn. 34, 42; 495 A.2d 1034, 1040 (Conn. 1985) (“Absent a showing of

fraud or overreaching, such forum clauses will be enforced by the courts.”)

          Courts that have considered Facebook’s forum selection clause have

consistently held that it is valid and enforceable.4 Given the strong policies in
Connecticut and California favoring the enforcement of forum selection clauses,

this Court should likewise join the “great weight of persuasive authority” from

other courts that has consistently found Facebook’s forum selection clause to be

valid and enforceable. Franklin, 2015 WL 7755670, at *2.

          E.    The Public Interest Favors Transferring This Lawsuit to The Northern
                District of California If It Is Not Dismissed




4
  See, e.g, Thomas, 2018 WL 3915585, at *4 (“Numerous courts have affirmed the
validity and enforceability of Facebook’s SRR and the forum selection clause
contained therein. Indeed, the Court is not aware of any case concluding that the
forum selection clause in Facebook’s SRR is invalid.” (citation omitted)); Dolin v.
Facebook, Inc., 289 F. Supp. 3d 1153, 1160 (D. Haw. 2018) (“[N]umerous courts
have found Facebook’s SRR, and forum selection clause to be valid. … This court
agrees[.]”); Franklin, 2015 WL 7755670, at *2 (enforcing Facebook forum selection
clause); Fteja, 841 F. Supp. 2d at 835 (same); E.K.D. ex rel. Dawes v. Facebook,
Inc., 885 F. Supp. 2d 894, 900-03 (S.D. Ill. 2012) (same); Miller v. Facebook, Inc.,
2010 WL 9525523, at *1 (N.D. Ga. Jan. 15, 2010) (same).


                                           19
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 20 of 23




          The Court should transfer this case unless Mr. Atkinson can show that the

public-interest factors “overwhelmingly disfavor a transfer.” Atl. Marine Constr.

Co, 571 U.S. at 67. But Mr. Atkinson cannot clear this high hurdle.

          In fact, the public maintains a strong interest in enforcing forum selection

clauses to provide consistency and certainty for companies like Facebook.

Courts have long recognized the “importance of enforcing choice[-]of[-] law

provisions for businesses with nationwide customers to limit the risk and

expenses of litigation under different laws in every state.” Abat v. Chase Bank

USA, N.A., 738 F. Supp. 2d 1093, 1096 (C.D. Cal. 2010). That need for certainty is

even more acute for Internet companies such as Facebook, because users can

access web-based services nearly anywhere. One court has recognized that

failing to enforce forum selection clauses would cause significant disruption for

both Internet companies and their millions of users:

          [S]triking the forum selection clause could wreak havoc on the entire
          social-networking internet industry. If this court were to determine
          that the forum selection clause contained in Facebook’s TOU [Terms
          of Use] was unenforceable, the company could face litigation in every
          state in this country and in nations around the globe which would have
          potential adverse consequences for the users of Facebook’s social-
          networking site and for other internet companies.

Miller v. Facebook, Inc., 2010 WL 9525523, at *1 (N.D. Ga. Jan. 15, 2010).

          Courts around the country agree that the enforcement of forum selection

clauses also benefits consumers by encouraging and protecting innovation.

Indeed, denying Internet companies certainty on what laws will apply to them—or

subjecting them to an unpredictable patchwork of potentially conflicting state

regulations—could “chill free speech and the rapidly expanding field of Internet

commerce.” Archdiocese of St. Louis v. Internet Entm’t Grp., Inc., 1999 WL

66022, at *3 (E.D. Mo. Feb. 12, 1999). Worse, “inconsistent regulatory schemes




                                            20
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 21 of 23




could paralyze the development of the Internet altogether.” Am. Libraries Ass’n

v. Pataki, 969 F. Supp. 160, 181 (S.D.N.Y. 1997).

          Moreover, enforcement of the forum selection clause would not be

unreasonable or unjust here. The parties’ agreement to select California as a

forum has a rational basis: Facebook has its principal place of business there.

And California courts are fully able to accomplish justice in this matter. It is thus

in the public’s interest to enforce Facebook’s forum selection clause. See Atl.

Marine Constr. Co., 571 U.S. at 65. If the Court determines not to dismiss this

case outright, it should transfer this matter to the United States District Court for

the Northern District of California.

V.        CONCLUSION

          For the foregoing reasons, the Court should dismiss the complaint with

prejudice, or in the alternative, transfer this case to the Northern District of

California.
                            THE DEFENDANTS, FACEBOOK, INC. AND MARK
                            ZUCKERBERG


                      By:   /s/ Gary S. Klein
                            Gary S. Klein (ct09827)
                            Carmody Torrance Sandak & Hennessey LLP
                            707 Summer Street, 3rd Floor
                            Stamford, CT 06901-1026
                            Tel: (203) 252-2696
                            Fax: (203) 325-8608
                            gklein@carmodylaw.com
                            Their Attorneys




                                          21
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 22 of 23



                          Paven Malhotra (Pending Admission Pro Hac Vice)
                          pmahlotra@keker.com
                          Nicholas Green (Pending Admission Pro Hac Vice)
                          ngreen@keker.com
                          Keker, Van Nest & Peters, LLP
                          633 Battery Street
                          San Francisco, CA 94111
                          Tel: (415) 391-5400
                          Fax: (415) 397-7188
                          Their Attorneys




                                        22
1368543
          Case 3:19-cv-01785-VLB Document 18 Filed 01/21/20 Page 23 of 23



                                CERTIFICATE OF SERVICE

          I hereby certify that on January 21, 2020 I filed a copy of the foregoing

electronically and served a copy of the foregoing by mail on anyone unable to

accept electronic filing. The Court’s electronic filing system will send notice of

this filing by e-mail to all parties. Parties may access this filing through the

court’s CM/ECF System.



                                               /s/ Gary S. Klein
                                               Gary S. Klein




                                            23
1368543
